DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6 and 9-10 are canceled. Claims 7-8 and 11-14 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Priority
	The present application was filed as a proper National Stage (371) entry of PCT/US2017/049353, filed 30 August 2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. GB 1614773.8, filed on 1 September 2016 in the United Kingdom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the fluid mixer" in lines 6 and 13.  There is insufficient antecedent basis for this limitation in the claim. The preamble of the claim introduces a “fluid mixer circuit”. It is unclear whether the fluid mixer is the same entity as the “fluid mixer circuit”, a portion of the “fluid mixer circuit”, or something else. For examination purposes, “the fluid mixer” is read to be the same entity as the “fluid mixer circuit”.
Claims 8 and 11-14 are rejected as depending from claim 7 and failing to remedy the antecedent issue.
Claims 8 and 11-14 recite the limitation "The fluid mixing circuit according to claim 7" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites “A fluid mixer circuit” in line 1. It appears that “A fluid mixing circuit according to claim 7” of line 1 of claims 8 and 11-14 should read “A fluid mixer circuit according to claim 7”. 
Clarification is required.
Claim Interpretation
Claim 7 recites a fluid mixer circuit comprising a mixing chamber or pathway wherein the mixing chamber or pathway has at least two inlets and at least one outlet. Although the claim references a surface plasmon resonance device comprising a first flow cell with a reference surface and a second flow cell with an active surface and two pumps, the claim as written does not include these components in the claimed fluid mixer circuit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Quinn (US 2013/0157251 A1).
Quinn teaches a fluid mixer circuit (primary injection line of the fluidic system provides a tortuous flow path to permit sufficient mixture of any fluids therein, para [0015], [0017]; sample and buffer are mixed in a third flow path to provide a merged stream, para [0036]; e.g., flow path from junction 28 to router valve 18 to adaptor 24 of Fig. 1, para [0037]; e.g., flow path from router valve 60 through adaptor 90 of Figs. 2-3, para [0050]) for providing different concentrations of a solvent or compound (range of analyte concentrations provided to sensing region, para [0033], [0036], [0052], [0065]) for providing different concentrations of a solvent or compound (range of analyte concentrations provided to sensing region, para [0033], [0036], [0052], [0065])
for preparing correction curves (e.g., generating a correction curve, para [0092])
for a surface plasmon resonance (SPR) device comprising a first flow cell with a reference surface and a second flow cell with an active surface wherein the active surface comprises a quantity of ligands and the reference surface comprises a lesser quantity of ligands and the reference surface comprises a lesser quantity or no ligands (multiple sensing surfaces, sensing regions, or flow cells, para [0035]-[0038], [0049], [0051], [0058]-[0059], [0065], Figs. 1-3; compatible for use in applications where surfaces are coated with different levels of ligands including, for example, where the reference surface is uncoated and the working surface is coated with a high concentration of ligand, para [0091]-[0092]; e.g., sensing surfaces 25a, 25b, 25c of Fig. 1, para [0037]-[0038], e.g., 102a, 102b, 102c of Figs. 2-3, para [0049]).
Quinn teaches the fluid mixer circuit comprises a mixing chamber or pathway for mixing liquids (primary injection line of the fluidic system provides a tortuous flow path to permit sufficient mixture of any fluids therein, para [0015], [0017]; sample and buffer are mixed in a third flow path to provide a merged stream, para [0036]; e.g., flow path from junction 28 to router valve 18 to adaptor 24 of Fig. 1, para [0037]; e.g., flow path from router valve 60 through adaptor 90 of Figs. 2-3, para [0050]) wherein
the mixing chamber or pathway has at least two inlets, of which a first inlet is connectable to a first source of liquid comprising a first concentration (X1) of the solvent or compound and a second inlet is connectable to a second source of liquid comprising a second concentration (X2) of the solvent or compound (output lines merge into a primary injection line, para [0015]; A first pump causes the sample to move along a flow path, wherein the pump permits step-wise increases and decrease in flow rates. Concurrently, a second pump moves an analyte-free buffer along a second flow path and the flow rate of the analyte-free buffer can be controlled in the same manner as the sample. The first and second flow paths merge at a junction in the system and are directed into a third flow path (the sample contains a first concentration of analyte while the buffer contains a second concentration of analyte, namely, no analyte), para [0036]; e.g., lines 20, 21 of Fig. 1, para [0037]; e.g., sample holding line 72, buffer line 76 of Figs. 2-3, para [0049]-[0051] which also teach additional inlets), 
the mixing chamber or pathway has at least one outlet for mixed liquids, which outlet is positioned upstream of the first flow cell and second flow cell of the SPR device (primary injection line being in fluid communication with a sensing region, para [0015]; the sample and buffer are mixed in the third flow path to provide a merged stream. The merged stream moves along the flow path and enters a sensing region which contains a ligand immobilized on a sensing surface, para [0035]-[0036]; para [0065]; e.g., the merged stream of buffer and sample progresses through router valve 18 where the buffer and sample mix as a result of the tortuous fluidic conduits (not depicted) present in the router valve 18 and adaptor 24 before entering the sensing region 26, para [0037], Fig. 1; e.g., both streams merge at the junction of line 72 and line 76, and become well mixed before entering input port I1 because of chaotic advection and turbulent flow that is induced by the tortuous flow path from the router valve 60 through the microfluidic adapter 90 into the sensing region 100, Figs. 2-3, para [0049]-[0051]).
Quinn teaches the fluid mixer circuit is connectable to at least two pumps wherein a first pump is adapted to control the flow of the first concentration of solvent or compound to the first inlet of the mixing chamber or pathway and a second pump is adapted to control the flow of the second concentration of solvent or compound to the second inlet of the mixing chamber or pathway (at least two fluid actuating devices that are able to move a fluid along a flow path at a variety of flow rates, at least one output line in communication with each fluid actuation device; a junction where the output lines merge into a primary injection line, para [0015]; first and second pumps connected to third flow path, para [0036]). 
Although Quinn does not specifically teach one of said pumps is provided upstream of the mixing chamber or pathway and another of said pumps is provided downstream of said mixing chamber or pathway, the limitation that the fluid mixer circuit is connectable to at least two pumps is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the pumps are not claimed as a part of the fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Quinn teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least two inlets and at least one outlet as required and is considered capable of being connectable to at least two pumps wherein one of said pumps is provided upstream of the mixing chamber or pathway and another of said pumps is provided downstream of said mixing chamber or pathway. Quinn is thus considered capable of performing the recited functional limitation.
Regarding claim 8, Quinn teaches the fluid mixer circuit according to claim 7, further comprising a buffer inlet connected to the first flow cell (e.g., input port I2, continuous flow buffer is provided to sensing region via flow path defined by line 84 to line 86 to input port I2, para [0050]) and a ligand inlet connected to the second flow cell (e.g., input port I2 is connected to sensing region and reads on “ligand inlet” when this terminology is given its broadest reasonable interpretation insofar as it is capable of transporting a ligand therethrough).
Regarding claim 11, Quinn teaches the fluid mixer circuit according to claim 7, but does not specifically teach the one of said pumps provided downstream of said mixing chamber or pathway is provided downstream of the first flow cell and the second flow cell. However, the limitation that the fluid mixer circuit is connectable to at least two pumps wherein the one of said pumps provided downstream of said mixing chamber or pathway is provided downstream of the first flow cell and the second flow cell is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the pumps are not claimed as a part of the fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Quinn teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least two inlets and at least one outlet as required and is considered capable of being connectable to at least two pumps wherein the one of said pumps provided downstream of said mixing chamber or pathway is provided downstream of the first flow cell and the second flow cell. Quinn is thus considered capable of performing the recited functional limitation.
Regarding claim 12, Quinn teaches the first flow cell and the second flow cell are arranged in parallel (sensing surfaces in parallel, or in series, para [0058], flow cells (i.e. detector or sensing areas), para [0065]). It is additionally noted that the first flow cell and the second flow cell are not a part of the claimed fluid mixer circuit. 
Regarding claim 13, Quinn teaches the first flow cell and the second flow cell are arranged in series (sensing surfaces in parallel, or in series, para [0058], flow cells (i.e. detector or sensing areas), para [0065]). It is additionally noted that the first flow cell and the second flow cell are not a part of the claimed fluid mixer circuit.
Regarding claim 14, Quinn teaches the fluid mixer circuit according to claim 13, but fails to specifically teach the first flow cell is positioned upstream of the second flow cell. However, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Quinn teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least two inlets and at least one outlet as required. Accordingly, the outlet of Quinn is considered capable of being positioned upstream of the first flow cell and second flow cell wherein the first flow cell and the second flow cell are arranged in series wherein the first flow cell is positioned upstream of the second flow cell. Quinn is thus considered capable of performing the recited functional limitation.

Claims 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nicoli (US 4,794,806).
Regarding claim 7, Nicoli teaches a fluid mixer for providing different concentrations of a solvent or compound (apparatus for an automatic dilution system for providing a variable dilution of an unknown sample material, including a mixing chamber, abstract).
Nicoli teaches the fluid mixer comprises a mixing chamber for mixing liquids (mixing chamber 10, e.g., Figs. 1, 3, 5; sample and diluent are mixed in mixing chamber, see abstract, col. 7, line 66-col. 8, line 2) wherein the mixing chamber has at least two inlets (input tubing 14, 16, Figs. 1, 3, 5), of which a first inlet is connectable to a first source of a liquid comprising a first concentration (X1) of the solvent or compound (sample injection provided through input tubing 14, col. 7, line 55; col. 9, lines 10-14; col. 11, lines 34-38; see Figs. 1, 3, 5) and a second inlet is connectable to a second source of a liquid comprising a second concentration (X2) of the solvent or compound (flow of diluent is provided through second input tubing 16, col. 7, lines 56-57; col. 9, lines 10-14; col. 11, lines 34-38; see Figs. 1, 3, 5).
Nicoli teaches the mixing chamber has at least one outlet for mixed liquids (fluid exits the mixing chamber from an output port 18, col. 7, lines 63-64; see Figs. 1, 3, 5), which outlet is positioned upstream of a detecting cell (the output from the mixing chamber 10 is through the output port 18 and output tubing 20 and into the measurement system including the scattering cell 114. The remaining portion of the measurement system includes the laser 116, the focusing lens 118, the imaging lens 120 and the detector 122, col. 11, lines 46-51; col. 9, lines 35-46; see Figs. 3, 5).
Nicoli teaches the fluid mixer is connectable to at least two pumps (sample injections may be made manually by using the syringe 102, or other means … It should be appreciated that the injection of the concentrated sample fluid may also be accomplished automatically under computer control using an electrically actuated three-way valve and an external flow pump, col. 9, lines 18-26; pump 110, see Fig. 3) wherein a first pump is adapted to control the flow of the first concentration of solvent or compound to the first inlet of the mixing chamber (e.g., sample injection into the mixing chamber may be made by a flow pump, col. 9, lines 18-26) and a second pump is adapted to control the flow of the second concentration of solvent or compound to the second inlet of the mixing chamber (e.g., diluent fluid 104 may be introduced into the mixing chamber 10 through use of a flow pump 110, col. 9, lines 29-31; see Fig. 3; e.g., suction of pump 110 causes flow of fluid 104 (diluent) through the mixing chamber 10 and the scattering cell 114, col. 12, lines 11-13) wherein one of said pumps is provided upstream of the mixing chamber or pathway (sample injection means (e.g., syringe 102) may be a flow pump and is located upstream of mixing chamber 10, Fig. 3 and col. 9, lines 18-26) and another of said pumps is provided downstream of said mixing chamber or pathway (pump 110 of Figs. 3 is located downstream of mixing chamber 10).
Although Nicoli does not specifically teach the outlet is positioned upstream of a first flow cell and second flow cell of an SPR device, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the first and second flow cells are not claimed as a part of the fluid mixer circuit . The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Nicoli teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least one outlet as required. Accordingly, the outlet of Nicoli is considered capable of being positioned upstream of a first flow cell and second flow cell of an SPR device. Nicoli is thus considered capable of performing the recited functional limitation.
It is noted that the limitations “for providing different concentrations of a solvent or compound for preparing correction curves for a surface plasmon resonance (SPR) device comprising a first flow cell with a reference surface and a second flow cell with an active surface wherein the active surface comprises a quantity of ligands and the reference surface comprises a lesser quantity of no ligands” cite an intended use without reciting additional structural limitations for performing the intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02.II). Nicoli teaches a fluid mixer circuit meeting the structural limitations of the instant claim and is therefore capable of performing the intended use, as detailed above.
Regarding claim 11, Nicoli teaches the fluid mixer circuit according to claim 7, wherein the one of said pumps provided downstream of the mixing chamber or pathway is provided downstream of the detecting cell (pump 110 of Figs. 3 is located downstream of scattering cell 114). Although Nicoli fails to specifically teach the one of said pumps provided downstream of the mixing chamber or pathway is provided downstream of a first flow cell and a second flow cell, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the first and second flow cells are not claimed as a part of the fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Nicoli teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least one outlet as required and is considered capable of being connectable to at least two pumps wherein the one of said pumps provided downstream of said mixing chamber or pathway is provided downstream of a first flow cell and a second flow cell. Nicoli is thus considered capable of performing the recited functional limitation.
Regarding claim 12, Nicoli teaches the fluid mixer circuit according to claim 7, but fails to specifically teach a first flow cell and a second flow cell are arranged in parallel. However, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the first and second flow cells are not claimed as a part of the fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Nicoli teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least one outlet as required. Accordingly, the outlet of Nicoli is considered capable of being positioned upstream of a first flow cell and second flow cell of an SPR device wherein the first flow cell and the second flow cell are arranged in parallel. Nicoli is thus considered capable of performing the recited functional limitation.
Regarding claim 13, Nicoli teaches the fluid mixer circuit according to claim 7, but fails to specifically teach a first flow cell and a second flow cell are arranged in series. However, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit because the first and second flow cells are not claimed as a part of the fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Nicoli teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least one outlet as required. Accordingly, the outlet of Nicoli is considered capable of being positioned upstream of a first flow cell and second flow cell of an SPR device wherein the first flow cell and the second flow cell are arranged in series. Nicoli is thus considered capable of performing the recited functional limitation.
Regarding claim 14, Nicoli teaches the fluid mixer circuit according to claim 13, but fails to specifically teach the first flow is positioned upstream of the second flow cell. However, this limitation is considered a functional limitation that does not provide additional structural limitations to the claimed fluid mixer circuit. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Nicoli teaches the fluid mixer circuit comprising a mixing chamber or pathway comprising at least one outlet as required. Accordingly, the outlet of Nicoli is considered capable of being positioned upstream of a first flow cell and second flow cell of an SPR device wherein the first flow cell and the second flow cell are arranged in series wherein the first flow cell is positioned upstream of the second flow cell. Nicoli is thus considered capable of performing the recited functional limitation.
Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
Applicant states that claim 7 has been amended to overcome the indefiniteness issues. However, amendments to the claim have introduced other indefiniteness issues, as detailed above.
Applicant states that the claims have been amended to incorporate the subject matter of claim 9 into independent claim 7. Applicant argues this overcomes the 35 USC § 102 rejection based on Quinn. This is not persuasive because claim 7 does not claim the fluid mixer circuit comprises at least two pumps, only that the fluid mixer circuit is connectable to at least two pumps.
Applicant argues that Nicoli is directed to a sample delivery system that lacks a first and second flow cell of the SPR device as claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first and second flow cell of the SPR) are not claimed in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Nicoli lacks a pump upstream of a flow cell that is adapted to control the flow of the first concentration of solvent or compound to the first inlet of the mixing chamber or pathway. This is not persuasive because Nicoli teaches, for example, sample injection means (e.g., syringe 102) may be a flow pump and is located upstream of mixing chamber 10 (Fig. 3 and col. 9, lines 18-26). Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pump upstream a flow cell that is adapted to control the flow of the first concentration of solvent or compound to the first inlet of the mixing chamber or pathway) are not claimed in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641